Exhibit 10.2

ACI WORLDWIDE, INC.

2005 Equity and Performance Incentive Plan

(Amended by the Stockholders July 24, 2007)


1.             PURPOSE.  THE PURPOSE OF THE 2005 EQUITY AND PERFORMANCE
INCENTIVE PLAN IS TO ATTRACT AND RETAIN DIRECTORS, OFFICERS AND OTHER EMPLOYEES
FOR ACI WORLDWIDE, INC., A DELAWARE CORPORATION, AND ITS SUBSIDIARIES AND TO
PROVIDE TO SUCH PERSONS INCENTIVES AND REWARDS FOR SUPERIOR PERFORMANCE.


2.                                       DEFINITIONS.  AS USED IN THIS PLAN,


(A)           “APPRECIATION RIGHT” MEANS A RIGHT GRANTED PURSUANT TO SECTION 5
OF THIS PLAN, AND WILL INCLUDE BOTH TANDEM APPRECIATION RIGHTS AND FREE-STANDING
APPRECIATION RIGHTS.


(B)           “AWARD” MEANS ANY OPTION, APPRECIATION RIGHT, RESTRICTED STOCK,
RESTRICTED STOCK UNITS, PERFORMANCE SHARES, PERFORMANCE UNITS OR OTHER AWARDS
GRANTED UNDER THIS PLAN.


(C)           “AWARD AGREEMENT” MEANS AN AGREEMENT, CERTIFICATE, RESOLUTION OR
OTHER TYPE OR FORM OF WRITING OR OTHER EVIDENCE APPROVED BY THE BOARD THAT SETS
FORTH THE TERMS AND CONDITIONS OF THE AWARDS GRANTED.  AN AWARD AGREEMENT MAY BE
IN AN ELECTRONIC MEDIUM, MAY BE LIMITED TO NOTATION ON THE BOOKS AND RECORDS OF
THE COMPANY AND, WITH THE APPROVAL OF THE BOARD, NEED NOT BE SIGNED BY A
REPRESENTATIVE OF THE COMPANY OR A PARTICIPANT.


(D)           “BASE PRICE” MEANS THE PRICE TO BE USED AS THE BASIS FOR
DETERMINING THE SPREAD UPON THE EXERCISE OF A FREE-STANDING APPRECIATION RIGHT
AND A TANDEM APPRECIATION RIGHT.


(E)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY AND, TO THE
EXTENT OF ANY DELEGATION BY THE BOARD TO A COMMITTEE (OR SUBCOMMITTEE THEREOF)
PURSUANT TO SECTION 16 OF THIS PLAN, SUCH COMMITTEE (OR SUBCOMMITTEE).


(F)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME, AND INCLUDES A REFERENCE TO THE UNDERLYING FINAL REGULATIONS.  A
REFERENCE TO ANY PROVISION OF THE CODE SHALL INCLUDE REFERENCE TO ANY SUCCESSOR
PROVISION OF THE CODE.


(G)           “COMMON SHARES” MEANS THE SHARES OF CLASS A COMMON STOCK, PAR
VALUE $.005 PER SHARE, OF THE COMPANY OR ANY SECURITY INTO WHICH SUCH COMMON
SHARES MAY BE CHANGED BY REASON OF ANY TRANSACTION OR EVENT OF THE TYPE REFERRED
TO IN SECTION 12 OF THIS PLAN.


(H)           “COMPANY” MEANS ACI WORLDWIDE, INC., A DELAWARE CORPORATION
FORMERLY KNOWN AS TRANSACTION SYSTEMS ARCHITECTS, INC.


(I)            “COVERED EMPLOYEE” MEANS A PARTICIPANT WHO IS, OR IS DETERMINED
BY THE BOARD TO BE LIKELY TO BECOME, A “COVERED EMPLOYEE” WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE OR ANY SUCCESSOR PROVISION.


(J)            “DATE OF GRANT” MEANS THE DATE SPECIFIED BY THE BOARD ON WHICH A
GRANT OF ANY AWARD UNDER THIS PLAN WILL BECOME EFFECTIVE (WHICH DATE WILL NOT BE
EARLIER THAN THE DATE ON WHICH THE BOARD TAKES ACTION WITH RESPECT THERETO).


(K)           “DIRECTOR” MEANS A MEMBER OF THE BOARD OF DIRECTORS OF THE
COMPANY.


(L)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, AS SUCH LAW, RULES AND
REGULATIONS MAY BE AMENDED FROM TIME TO TIME.


(M)          “FREE-STANDING APPRECIATION RIGHT” MEANS AN APPRECIATION RIGHT
GRANTED PURSUANT TO SECTION 5 OF THIS PLAN THAT IS NOT GRANTED IN TANDEM WITH AN
OPTION.


--------------------------------------------------------------------------------



(N)           “INCENTIVE STOCK OPTIONS” MEANS OPTIONS THAT ARE INTENDED TO
QUALIFY AS “INCENTIVE STOCK OPTIONS” UNDER SECTION 422 OF THE CODE OR ANY
SUCCESSOR PROVISION.


(O)           “MANAGEMENT OBJECTIVES” MEANS THE MEASURABLE PERFORMANCE OBJECTIVE
OR OBJECTIVES ESTABLISHED PURSUANT TO THIS PLAN FOR PARTICIPANTS WHO HAVE
RECEIVED GRANTS OF PERFORMANCE SHARES OR PERFORMANCE UNITS OR, WHEN SO
DETERMINED BY THE BOARD, OPTIONS, APPRECIATION RIGHTS, RESTRICTED STOCK,
RESTRICTED STOCK UNITS, DIVIDEND CREDITS AND OTHER AWARDS PURSUANT TO THIS
PLAN.  MANAGEMENT OBJECTIVES MAY BE DESCRIBED IN TERMS OF COMPANY-WIDE
OBJECTIVES OR OBJECTIVES THAT ARE RELATED TO THE PERFORMANCE OF THE INDIVIDUAL
PARTICIPANT OR OF THE SUBSIDIARY, DIVISION, DEPARTMENT, REGION OR FUNCTION
WITHIN THE COMPANY OR SUBSIDIARY IN WHICH THE PARTICIPANT IS EMPLOYED.  THE
MANAGEMENT OBJECTIVES MAY BE MADE RELATIVE TO THE PERFORMANCE OF OTHER
COMPANIES.  THE MANAGEMENT OBJECTIVES APPLICABLE TO ANY AWARD TO A COVERED
EMPLOYEE WILL BE BASED ON SPECIFIED LEVELS OF OR GROWTH IN ONE OR MORE OF THE
FOLLOWING CRITERIA:

1.             cash flow/net assets ratio;

2.             debt/capital ratio;

3.             return on total capital;

4.             return on equity;

5.             earnings per share growth;

6.             revenue growth;

7.             total return to stockholders (which may be measured by stock
price);

8.             backlog; and

9.             contribution margins.

If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Board deems appropriate and equitable, except in the case of a
Covered Employee where such action would result in the loss of the otherwise
available exemption of the Award under Section 162(m) of the Code.  In such
case, the Board will not make any modification of the Management Objectives or
minimum acceptable level of achievement with respect to such Covered Employee.


(P)           “NON-EMPLOYEE DIRECTOR” MEANS A PERSON WHO IS A “NON-EMPLOYEE
DIRECTOR” OF THE COMPANY WITHIN THE MEANING OF RULE 16B-3 OF THE SECURITIES AND
EXCHANGE COMMISSION PROMULGATED UNDER THE EXCHANGE ACT.


(Q)           “MARKET VALUE PER SHARE” MEANS, AS OF ANY PARTICULAR DATE, (I) THE
CLOSING SALE PRICE (PRICE FOR LAST TRADE) PER COMMON SHARE  AS REPORTED ON THE
PRINCIPAL EXCHANGE ON WHICH COMMON SHARES ARE THEN TRADING, IF ANY, OR, IF
APPLICABLE AND PROVIDED THAT THE COMMON SHARES ARE NOT THEN-TRADED ON SUCH
PRINCIPAL EXCHANGE, THE NASDAQ GLOBAL SELECT STOCK MARKET, OR IF THERE ARE NO
SALES ON SUCH DAY, ON THE NEXT PRECEDING TRADING DAY DURING WHICH A SALE
OCCURRED, OR (II) IF CLAUSE (I) DOES NOT APPLY, THE FAIR MARKET VALUE OF THE
COMMON SHARES AS DETERMINED BY THE BOARD.


(R)            “NONQUALIFIED STOCK OPTION” MEANS AN OPTION THAT IS NOT AN
INCENTIVE STOCK OPTION.


(S)           “OPTIONEE” MEANS THE OPTIONEE NAMED IN AN AWARD AGREEMENT
EVIDENCING AN OUTSTANDING OPTION.


(T)            “OPTION PRICE” MEANS THE PURCHASE PRICE PAYABLE ON EXERCISE OF AN
OPTION.


(U)           “OPTION” MEANS THE RIGHT TO PURCHASE COMMON SHARES UPON EXERCISE
OF AN OPTION GRANTED PURSUANT TO SECTION 4 OR SECTION 9 OF THIS PLAN.  AN OPTION
MAY BE EITHER AN INCENTIVE STOCK OPTION OR A NONQUALIFIED STOCK OPTION.


(V)           “OTHER AWARD” MEANS AN AWARD OR BONUS GRANTED UNDER SECTION 10 OF
THIS PLAN.

2


--------------------------------------------------------------------------------



(W)          “PARTICIPANT” MEANS A PERSON WHO IS SELECTED BY THE BOARD TO
RECEIVE BENEFITS UNDER THIS PLAN AND WHO IS AT THE TIME AN OFFICER, OR OTHER KEY
EMPLOYEE OF THE COMPANY OR ANY ONE OR MORE OF ITS SUBSIDIARIES, OR WHO HAS
AGREED TO COMMENCE SERVING IN ANY OF SUCH CAPACITIES WITHIN 90 DAYS OF THE DATE
OF GRANT, AND WILL ALSO INCLUDE EACH NON- EMPLOYEE DIRECTOR WHO RECEIVES AN
AWARD UNDER THIS PLAN.


(X)            “PERFORMANCE PERIOD” MEANS, IN RESPECT OF A PERFORMANCE SHARE OR
PERFORMANCE UNIT OR QUALIFIED PERFORMANCE-BASED AWARD, A PERIOD OF TIME
ESTABLISHED PURSUANT TO SECTION 8 OR SECTION 9, RESPECTIVELY, OF THIS PLAN
WITHIN WHICH THE MANAGEMENT OBJECTIVES RELATING TO SUCH PERFORMANCE SHARE,
PERFORMANCE UNIT OR QUALIFIED PERFORMANCE-BASED AWARD ARE TO BE ACHIEVED.


(Y)           “PERFORMANCE SHARE” MEANS A BOOKKEEPING ENTRY THAT RECORDS THE
EQUIVALENT OF ONE COMMON SHARE AWARDED PURSUANT TO SECTION 8 OR SECTION 9 OF
THIS PLAN.


(Z)            “PERFORMANCE UNIT” MEANS A BOOKKEEPING ENTRY THAT RECORDS A UNIT
EQUIVALENT TO $1.00 AWARDED PURSUANT TO SECTION 8 OR SECTION 9 OF THIS PLAN.


(AA)         “PLAN” MEANS THIS ACI WORLDWIDE, INC. 2005 EQUITY AND PERFORMANCE
INCENTIVE PLAN, AS AMENDED.


(BB)         “QUALIFIED PERFORMANCE-BASED AWARD” MEANS AN AWARD THAT IS EITHER
(I) INTENDED TO QUALIFY FOR A SECTION 162(M) EXEMPTION, AND IS MADE SUBJECT TO
THE PERFORMANCE OF CERTAIN MANAGEMENT OBJECTIVES, OR (II) AN OPTION OR
APPRECIATION RIGHT.


(CC)         “RESTRICTED STOCK” MEANS COMMON SHARES GRANTED OR SOLD PURSUANT TO
SECTION 6 OR SECTION 9 OF THIS PLAN AS TO WHICH NEITHER THE SUBSTANTIAL RISK OF
FORFEITURE NOR THE PROHIBITION ON TRANSFERS HAS EXPIRED.


(DD)         “RESTRICTION PERIOD” MEANS THE PERIOD OF TIME DURING WHICH
RESTRICTED STOCK UNITS ARE SUBJECT TO DEFERRAL, A SUBSTANTIAL RISK OF FORFEITURE
(BASED ON THE PASSAGE OF TIME, THE ACHIEVEMENT OF PERFORMANCE GOALS, OR UPON THE
OCCURRENCE OF OTHER EVENTS AS DETERMINED BY THE BOARD, IN ITS DISCRETION) AND
OTHER RESTRICTIONS ON TRANSFER, AS PROVIDED IN SECTION 7 OR SECTION 9 OF THIS
PLAN.


(EE)         “RESTRICTED STOCK UNIT” MEANS AN AWARD MADE PURSUANT TO SECTION 7
OR SECTION 9 OF THIS PLAN OF THE RIGHT TO RECEIVE COMMON SHARES OR CASH AT THE
END OF A SPECIFIED PERIOD.


(FF)           “SECTION 162(M) EXEMPTION” MEANS THE EXEMPTION FROM THE
LIMITATION ON DEDUCTIBILITY IMPOSED BY SECTION 162(M) OF THE CODE OR ANY
SUCCESSOR PROVISION THERETO.


(GG)         “SPREAD” MEANS THE EXCESS OF THE MARKET VALUE PER SHARE ON THE DATE
WHEN AN APPRECIATION RIGHT IS EXERCISED, OR ON THE DATE WHEN OPTIONS ARE
SURRENDERED IN PAYMENT OF THE OPTION PRICE OF OTHER OPTIONS, OVER THE OPTION
PRICE OR BASE PRICE PROVIDED FOR IN THE RELATED OPTION OR APPRECIATION RIGHT,
RESPECTIVELY.


(HH)         “SUBSIDIARY” MEANS A CORPORATION, COMPANY OR OTHER ENTITY (I) MORE
THAN 50 PERCENT OF WHOSE OUTSTANDING SHARES OR SECURITIES (REPRESENTING THE
RIGHT TO VOTE FOR THE ELECTION OF DIRECTORS OR OTHER MANAGING AUTHORITY) ARE, OR
(II) WHICH DOES NOT HAVE OUTSTANDING SHARES OR SECURITIES (AS MAY BE THE CASE IN
A PARTNERSHIP, JOINT VENTURE OR UNINCORPORATED ASSOCIATION), BUT MORE THAN 50
PERCENT OF WHOSE OWNERSHIP INTEREST REPRESENTING THE RIGHT GENERALLY TO MAKE
DECISIONS FOR SUCH OTHER ENTITY IS, NOW OR HEREAFTER, OWNED OR CONTROLLED,
DIRECTLY OR INDIRECTLY, BY THE COMPANY; EXCEPT THAT, FOR PURPOSES OF DETERMINING
WHETHER ANY PERSON MAY BE A PARTICIPANT FOR PURPOSES OF ANY GRANT OF INCENTIVE
STOCK OPTIONS, “SUBSIDIARY” MEANS ANY CORPORATION IN WHICH AT THE TIME THE
COMPANY OWNS OR CONTROLS, DIRECTLY OR INDIRECTLY, MORE THAN 50 PERCENT OF THE
TOTAL COMBINED VOTING POWER REPRESENTED BY ALL CLASSES OF STOCK ISSUED BY SUCH
CORPORATION.


(II)           “TANDEM APPRECIATION RIGHT” MEANS AN APPRECIATION RIGHT GRANTED
PURSUANT TO SECTION 5 OF THIS PLAN THAT IS GRANTED IN TANDEM WITH AN OPTION.

3


--------------------------------------------------------------------------------



3.                                       SHARES AVAILABLE UNDER THE PLAN.


(A)           NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION
3(B) AND SECTION 12 OF THIS PLAN, THE MAXIMUM NUMBER OF COMMON SHARES THAT MAY
BE ISSUED OR TRANSFERRED TO PARTICIPANTS AND THEIR BENEFICIARIES IN CONNECTION
WITH AWARDS GRANTED UNDER THE PLAN SHALL BE EQUAL TO THE SUM OF: (I) 5,000,000
COMMON SHARES PLUS ANY SHARES DESCRIBED IN SECTION 3(B), AND (II) ANY COMMON
SHARES THAT ARE REPRESENTED BY OPTIONS GRANTED UNDER THE FOLLOWING COMPANY PLANS
WHICH ARE FORFEITED, EXPIRE OR ARE CANCELED WITHOUT DELIVERY OF COMMON SHARES OR
WHICH RESULT IN THE FORFEITURE OR RELINQUISHMENT OF COMMON SHARES BACK TO THE
COMPANY: (A) THE 1994 STOCK OPTION PLAN, AS AMENDED, (B) THE 1996 STOCK OPTION
PLAN, (C) THE 1997 MANAGEMENT STOCK OPTION PLAN, (D) THE 2000 NON-EMPLOYEE
DIRECTOR STOCK OPTION, (E) THE MESSAGINGDIRECT LTD. AMENDED AND RESTATED
EMPLOYEE SHARE OPTION PLAN AND (F) THE 2002 NON-EMPLOYEE DIRECTOR STOCK OPTION
PLAN, AS AMENDED (COLLECTIVELY THE “PRIOR PLANS”).  SUCH SHARES MAY BE SHARES OF
ORIGINAL ISSUANCE OR TREASURY SHARES OR A COMBINATION OF THE FOREGOING.


(B)           SHARE CALCULATION.


(I)            TO THE EXTENT THAT AN AWARD IS CANCELED, TERMINATES, EXPIRES, IS
FORFEITED OR LAPSES FOR ANY REASON, ANY UNISSUED COMMON SHARES SUBJECT TO THE
AWARD WILL AGAIN BE AVAILABLE FOR ISSUANCE PURSUANT TO AWARDS GRANTED UNDER THIS
PLAN.


(II)           COMMON SHARES SUBJECT TO AWARDS SETTLED IN CASH WILL AGAIN BE
AVAILABLE FOR ISSUANCE PURSUANT TO AWARDS GRANTED UNDER THIS PLAN.


(III)          SHARES SURRENDERED OR RELINQUISHED UPON THE PAYMENT OF ANY OPTION
PRICE FOR OPTIONS GRANTED UNDER THIS PLAN OR ANY OF THE PRIOR PLANS BY TRANSFER
TO THE COMPANY OF COMMON SHARES OR UPON SATISFACTION OF ANY WITHHOLDING AMOUNT
WILL AGAIN BE AVAILABLE FOR ISSUANCE PURSUANT TO AWARDS GRANTED UNDER THIS PLAN.


(IV)          THE NUMBER OF SHARES AVAILABLE IN SECTION 3(A) SHALL NOT BE
REDUCED TO REFLECT ANY DIVIDENDS OR DIVIDEND EQUIVALENTS THAT ARE REINVESTED
INTO ADDITIONAL COMMON SHARES OR CREDITED AS ADDITIONAL RESTRICTED STOCK,
RESTRICTED STOCK UNITS, PERFORMANCE SHARES OR PERFORMANCE UNITS.


(V)           IF, UNDER THIS PLAN, A PARTICIPANT HAS GIVEN UP THE RIGHT TO
RECEIVE COMPENSATION IN EXCHANGE FOR COMMON SHARES BASED ON FAIR MARKET VALUE,
SUCH COMMON SHARES WILL NOT COUNT AGAINST THE NUMBER OF SHARES AVAILABLE IN
SECTION 3(A) ABOVE.


(C)           INDIVIDUAL LIMITS.  NOTWITHSTANDING ANYTHING IN THIS SECTION 3, OR
ELSEWHERE IN THIS PLAN TO THE CONTRARY AND SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 12 OF THIS PLAN:


(I)            THE AGGREGATE NUMBER OF COMMON SHARES ACTUALLY ISSUED OR
TRANSFERRED BY THE COMPANY UPON THE EXERCISE OF INCENTIVE STOCK OPTIONS WILL NOT
EXCEED 3,000,000 COMMON SHARES;


(II)           NO PARTICIPANT WILL BE GRANTED OPTIONS, APPRECIATION RIGHTS,
RESTRICTED STOCK, RESTRICTED STOCK UNITS, OR OTHER AWARDS THIS PLAN DURING THE
LIFE OF THE PLAN, IN THE AGGREGATE, FOR MORE THAN 1,000,000 COMMON SHARES DURING
ANY CALENDAR YEAR; AND


(III)          NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN TO THE CONTRARY,
IN NO EVENT WILL ANY PARTICIPANT IN ANY CALENDAR YEAR RECEIVE AN AWARD OF
PERFORMANCE SHARES OR PERFORMANCE UNITS HAVING AN AGGREGATE MAXIMUM VALUE AS OF
THEIR RESPECTIVE DATES OF GRANT IN EXCESS OF $5,000,000.


4.             OPTIONS.  THE BOARD MAY, FROM TIME TO TIME AND UPON SUCH TERMS
AND CONDITIONS AS IT MAY DETERMINE, AUTHORIZE THE GRANTING TO PARTICIPANTS OF
OPTIONS TO PURCHASE COMMON SHARES.  EACH SUCH GRANT MAY UTILIZE ANY OR ALL OF
THE AUTHORIZATIONS, AND WILL BE SUBJECT TO ALL OF THE REQUIREMENTS CONTAINED IN
THE FOLLOWING PROVISIONS:

4


--------------------------------------------------------------------------------



(A)           TYPE OF OPTIONS AND ELIGIBILITY.  OPTIONS GRANTED UNDER THIS PLAN
MAY BE (I) INCENTIVE STOCK OPTIONS (II) NONQUALIFIED STOCK OPTIONS, OR (III)
COMBINATIONS OF THE FOREGOING.  INCENTIVE STOCK OPTIONS MAY ONLY BE GRANTED TO
PARTICIPANTS WHO MEET THE DEFINITION OF “EMPLOYEES” UNDER SECTION 3401(C) OF THE
CODE.


(B)           NUMBER OF SHARES.  EACH GRANT WILL SPECIFY THE NUMBER OF COMMON
SHARES TO WHICH IT PERTAINS SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 3 OF
THIS PLAN.


(C)           EXERCISE PRICE.  EACH GRANT WILL SPECIFY AN OPTION PRICE PER
SHARE, WHICH MAY NOT BE LESS THAN THE MARKET VALUE PER SHARE ON THE DATE OF
GRANT.


(D)           EXERCISE TERMS AND EXPIRATION.  AN OPTION WILL BE EXERCISABLE IN
ACCORDANCE WITH SUCH TERMS AND CONDITIONS AND DURING SUCH PERIODS ESTABLISHED BY
THE BOARD AND SET FORTH IN THE AWARD AGREEMENT; PROVIDED, HOWEVER, NO OPTION
WILL BE EXERCISABLE MORE THAN 10 YEARS FROM THE DATE OF GRANT.


(E)           SPECIAL TERMS FOR INCENTIVE STOCK OPTIONS.


(I)            NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
AGGREGATE MARKET VALUE PER SHARE WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS
ARE EXERCISABLE FOR THE FIRST TIME BY A PARTICIPANT DURING ANY CALENDAR YEAR
(UNDER ALL INCENTIVE STOCK OPTION PLANS OF THE COMPANY OR ANY SUBSIDIARY) SHALL
NOT EXCEED $100,000 OR SUCH OTHER LIMIT SET FORTH IN THE CODE, AS AMENDED.


(II)           NO INCENTIVE STOCK OPTION SHALL BE GRANTED TO AN EMPLOYEE WHO, AT
THE TIME THE INCENTIVE STOCK OPTION IS GRANTED, OWNS (ACTUALLY OR CONSTRUCTIVELY
UNDER THE PROVISIONS OF SECTION 424(D) OF THE CODE) STOCK POSSESSING MORE THAN
10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR
ANY SUBSIDIARY, UNLESS THE OPTION PRICE IS AT LEAST 110% OF THE MARKET VALUE PER
SHARE (DETERMINED AS OF THE TIME THE INCENTIVE STOCK OPTION IS GRANTED) OF
COMMON SHARES SUBJECT TO THE INCENTIVE STOCK OPTION AND THE INCENTIVE STOCK
OPTION BY ITS TERMS IS NOT EXERCISABLE MORE THAN FIVE (5) YEARS FROM THE DATE OF
GRANT.


(III)          TO THE EXTENT THAT ANY PROVISION OF THIS PLAN WOULD PREVENT ANY
OPTION THAT WAS INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION FROM QUALIFYING
AS SUCH, THAT PROVISION WILL BE NULL AND VOID WITH RESPECT TO SUCH OPTION.  SUCH
PROVISION, HOWEVER, WILL REMAIN IN EFFECT FOR OTHER OPTIONS AND THERE WILL BE NO
FURTHER EFFECT ON ANY PROVISION OF THIS PLAN.


(F)            PAYMENT.


(I)            EACH GRANT WILL SPECIFY WHETHER THE OPTION PRICE WILL BE PAYABLE
(I) IN CASH OR BY CHECK ACCEPTABLE TO THE COMPANY OR BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, (II) BY THE ACTUAL OR CONSTRUCTIVE TRANSFER TO THE
COMPANY OF COMMON SHARES OWNED BY THE OPTIONEE FOR AT LEAST 6 MONTHS (OR OTHER
CONSIDERATION AUTHORIZED PURSUANT TO SECTION 4(F)(II)) HAVING A VALUE AT THE
TIME OF EXERCISE EQUAL TO THE TOTAL OPTION PRICE, OR (III) BY A COMBINATION OF
SUCH METHODS OF PAYMENT.


(II)           THE BOARD MAY DETERMINE, AT OR AFTER THE DATE OF GRANT, THAT
PAYMENT OF THE OPTION PRICE OF ANY NONQUALIFIED STOCK OPTION MAY ALSO BE MADE IN
WHOLE OR IN PART IN THE FORM OF RESTRICTED STOCK OR OTHER COMMON SHARES THAT ARE
FORFEITABLE OR SUBJECT TO RESTRICTIONS ON TRANSFER, OR IN THE FORM OF RESTRICTED
STOCK UNITS, PERFORMANCE SHARES (BASED, IN EACH CASE, ON THE MARKET VALUE PER
SHARE ON THE DATE OF EXERCISE), OTHER OPTIONS (BASED ON THE SPREAD ON THE DATE
OF EXERCISE) OR PERFORMANCE UNITS.  UNLESS OTHERWISE DETERMINED BY THE BOARD AT
OR AFTER THE DATE OF GRANT, WHENEVER ANY OPTION PRICE IS PAID IN WHOLE OR IN
PART BY MEANS OF ANY OF THE FORMS OF CONSIDERATION SPECIFIED IN THIS SECTION
4(F)(II), THE COMMON SHARES RECEIVED UPON THE EXERCISE OF THE OPTIONS WILL BE
SUBJECT TO SUCH RISKS OF FORFEITURE OR RESTRICTIONS ON TRANSFER AS MAY
CORRESPOND TO ANY THAT APPLY TO THE CONSIDERATION SURRENDERED, BUT ONLY TO THE
EXTENT, DETERMINED WITH RESPECT TO THE CONSIDERATION SURRENDERED, OF (A) THE
NUMBER OF SHARES OR PERFORMANCE SHARES, (B) THE SPREAD OF ANY UNEXERCISABLE
PORTION OF OPTIONS, OR (C) THE STATED VALUE OF PERFORMANCE UNITS.

5


--------------------------------------------------------------------------------



(III)          THE BOARD RESERVES THE DISCRETION AT OR AFTER THE DATE OF GRANT
TO PROVIDE FOR (A) THE PAYMENT OF A CASH BONUS AT THE TIME OF EXERCISE; (B) THE
AVAILABILITY OF A LOAN AT EXERCISE; AND (C) THE RIGHT TO TENDER IN SATISFACTION
OF THE OPTION PRICE NONFORFEITABLE, UNRESTRICTED COMMON SHARES, WHICH ARE
ALREADY OWNED BY THE OPTIONEE AND HAVE A VALUE AT THE TIME OF EXERCISE THAT IS
EQUAL TO THE OPTION PRICE.

(iv)          To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates.


(G)           GENERAL.


(I)            SUCCESSIVE GRANTS MAY BE MADE TO THE SAME PARTICIPANT WHETHER OR
NOT ANY OPTIONS PREVIOUSLY GRANTED TO SUCH PARTICIPANT REMAIN UNEXERCISED.


(II)           EACH GRANT WILL SPECIFY THE PERIOD OR PERIODS OF CONTINUOUS
SERVICE BY THE OPTIONEE WITH THE COMPANY OR ANY SUBSIDIARY THAT IS NECESSARY
BEFORE THE OPTIONS OR INSTALLMENTS THEREOF WILL BECOME EXERCISABLE AND MAY
PROVIDE FOR THE EARLIER EXERCISE OF SUCH OPTIONS IN THE EVENT OF THE TERMINATION
OF THE OPTIONEE’S EMPLOYMENT FOR ANY REASON OR A CHANGE IN CONTROL OF THE
COMPANY, AS MAY BE DEFINED IN AN AWARD AGREEMENT.


(III)          THE EXERCISE OF AN OPTION WILL RESULT IN THE CANCELLATION ON A
SHARE- FOR-SHARE BASIS OF ANY TANDEM APPRECIATION RIGHT AUTHORIZED UNDER SECTION
5 OF THIS PLAN.


(IV)          ANY GRANT OF OPTIONS MAY SPECIFY MANAGEMENT OBJECTIVES THAT MUST
BE ACHIEVED AS A CONDITION TO THE EXERCISE OF SUCH RIGHTS.


(H)           AWARD AGREEMENT.  EACH GRANT OF OPTIONS WILL BE EVIDENCED BY AN
AWARD AGREEMENT AND WILL CONTAIN SUCH TERMS AND PROVISIONS, CONSISTENT WITH THIS
PLAN, AS THE BOARD MAY APPROVE.


5.                                       APPRECIATION RIGHTS.


(A)           TYPES OF APPRECIATION RIGHTS.  THE BOARD MAY AUTHORIZE THE
GRANTING OF (I) TANDEM APPRECIATION RIGHTS IN RESPECT OF OPTIONS GRANTED
HEREUNDER TO ANY OPTIONEE, AND (II) FREE-STANDING APPRECIATION RIGHTS TO ANY
PARTICIPANT.  EACH GRANT OF APPRECIATION RIGHTS MAY UTILIZE ANY OR ALL OF THE
AUTHORIZATIONS, AND WILL BE SUBJECT TO ALL OF THE REQUIREMENTS, CONTAINED IN THE
FOLLOWING PROVISIONS.


(B)           TANDEM APPRECIATION RIGHTS.   A “TANDEM APPRECIATION RIGHT” WILL
BE A RIGHT OF THE OPTIONEE, EXERCISABLE BY SURRENDER OF THE RELATED OPTION, TO
RECEIVE FROM THE COMPANY AN AMOUNT DETERMINED BY THE BOARD, WHICH WILL BE
EXPRESSED AS A PERCENTAGE OF THE SPREAD (NOT EXCEEDING 100 PERCENT) AT THE TIME
OF EXERCISE.  TANDEM APPRECIATION RIGHTS MAY BE GRANTED AT ANY TIME PRIOR TO THE
EXERCISE OR TERMINATION OF THE RELATED OPTIONS; PROVIDED, HOWEVER, THAT A TANDEM
APPRECIATION RIGHT AWARDED IN RELATION TO AN INCENTIVE STOCK OPTION MUST BE
GRANTED CONCURRENTLY WITH SUCH INCENTIVE STOCK OPTION.


(I)            ANY GRANT OF TANDEM APPRECIATION RIGHTS WILL PROVIDE THAT SUCH
TANDEM APPRECIATION RIGHTS MAY BE EXERCISED ONLY AT A TIME WHEN THE RELATED
OPTION IS ALSO EXERCISABLE AND AT A TIME WHEN THE SPREAD IS POSITIVE, AND BY
SURRENDER OF THE RELATED OPTION FOR CANCELLATION.


(C)           FREE-STANDING APPRECIATION RIGHTS.  A “FREE-STANDING APPRECIATION
RIGHT” WILL BE A RIGHT OF THE PARTICIPANT TO RECEIVE FROM THE COMPANY AN AMOUNT
DETERMINED BY THE BOARD, WHICH WILL BE EXPRESSED AS A PERCENTAGE OF THE SPREAD
(NOT EXCEEDING 100 PERCENT) AT THE TIME OF EXERCISE.

(I)            EACH GRANT WILL SPECIFY IN RESPECT OF EACH FREE-STANDING
APPRECIATION RIGHT A BASE PRICE, WHICH WILL BE EQUAL TO OR GREATER THAN THE
MARKET VALUE PER SHARE ON THE DAY IMMEDIATELY PRECEDING THE DATE OF GRANT;

6


--------------------------------------------------------------------------------


(II)           SUCCESSIVE GRANTS MAY BE MADE TO THE SAME PARTICIPANT REGARDLESS
OF WHETHER ANY FREE-STANDING APPRECIATION RIGHTS PREVIOUSLY GRANTED TO THE
PARTICIPANT REMAIN UNEXERCISED; AND

(iii)          No Free-Standing Appreciation Right granted under this Plan may
be exercised more than 10 years from the Date of Grant.


(D)           PAYMENT.


(I)            ANY GRANT MAY SPECIFY THAT THE AMOUNT PAYABLE ON EXERCISE OF AN
APPRECIATION RIGHT MAY BE PAID BY THE COMPANY IN CASH, IN COMMON SHARES OR IN
ANY COMBINATION THEREOF AND MAY EITHER GRANT TO THE PARTICIPANT OR RETAIN IN THE
BOARD THE RIGHT TO ELECT AMONG THOSE ALTERNATIVES.


(II)           ANY GRANT MAY SPECIFY THAT THE AMOUNT PAYABLE ON EXERCISE OF AN
APPRECIATION RIGHT MAY NOT EXCEED A MAXIMUM SPECIFIED BY THE BOARD AT THE DATE
OF GRANT.


(E)           GENERAL.


(I)            ANY GRANT MAY SPECIFY WAITING PERIODS BEFORE EXERCISE AND
PERMISSIBLE EXERCISE DATES OR PERIODS.


(II)           ANY GRANT MAY SPECIFY THAT SUCH APPRECIATION RIGHT MAY BE
EXERCISED ONLY IN THE EVENT OF, OR EARLIER IN THE EVENT OF, A CHANGE IN CONTROL
OF THE COMPANY, AS MAY BE DEFINED IN AN AWARD AGREEMENT.

(iii)          Any grant of Appreciation Rights may specify Management
Objectives that must be achieved as a condition of the exercise of such
Appreciation Rights.


(F)            AWARD AGREEMENT.  EACH GRANT OF APPRECIATION RIGHTS WILL BE
EVIDENCED BY AN AWARD AGREEMENT, WHICH AWARD AGREEMENT WILL DESCRIBE SUCH
APPRECIATION RIGHTS, IDENTIFY THE RELATED OPTIONS (IF APPLICABLE), AND CONTAIN
SUCH OTHER TERMS AND PROVISIONS, CONSISTENT WITH THIS PLAN, AS THE BOARD MAY
APPROVE.


6.                             RESTRICTED STOCK.  THE BOARD MAY ALSO AUTHORIZE
THE GRANT OR SALE OF RESTRICTED STOCK TO PARTICIPANTS. EACH SUCH GRANT OR SALE
MAY UTILIZE ANY OR ALL OF THE AUTHORIZATIONS, AND WILL BE SUBJECT TO ALL OF THE
REQUIREMENTS, CONTAINED IN THE FOLLOWING PROVISIONS.


(A)           OWNERSHIP.  EACH SUCH GRANT OR SALE WILL CONSTITUTE AN IMMEDIATE
TRANSFER OF THE OWNERSHIP OF COMMON SHARES TO THE PARTICIPANT IN CONSIDERATION
OF THE PERFORMANCE OF SERVICES, ENTITLING SUCH PARTICIPANT TO VOTING, DIVIDEND
AND OTHER OWNERSHIP RIGHTS, BUT SUBJECT TO THE SUBSTANTIAL RISK OF FORFEITURE
AND RESTRICTIONS ON TRANSFER HEREINAFTER REFERRED TO.


(B)           CONSIDERATION.  EACH SUCH GRANT OR SALE MAY BE MADE WITHOUT
ADDITIONAL CONSIDERATION OR IN CONSIDERATION OF A PAYMENT BY SUCH PARTICIPANT
THAT IS LESS THAN THE MARKET VALUE PER SHARE AT THE DATE OF GRANT.


(C)                                  SUBSTANTIAL RISK OF FORFEITURE.


(I)            EACH SUCH GRANT OR SALE WILL PROVIDE THAT THE RESTRICTED STOCK
COVERED BY SUCH GRANT OR SALE WILL BE SUBJECT TO A “SUBSTANTIAL RISK OF
FORFEITURE” WITHIN THE MEANING OF SECTION 83 OF THE CODE FOR A PERIOD OF NOT
LESS THAN ONE YEAR TO BE DETERMINED BY THE BOARD AT THE DATE OF GRANT AND MAY
PROVIDE FOR THE EARLIER LAPSE OF SUCH SUBSTANTIAL RISK OF FORFEITURE IN THE
EVENT OF A CHANGE IN CONTROL OF THE COMPANY, AS MAY BE DEFINED IN AN AWARD
AGREEMENT.


(II)           EACH SUCH GRANT OR SALE WILL PROVIDE THAT DURING THE PERIOD FOR
WHICH SUCH SUBSTANTIAL RISK OF FORFEITURE IS TO CONTINUE, THE TRANSFERABILITY OF
THE RESTRICTED STOCK WILL BE PROHIBITED OR RESTRICTED IN THE MANNER AND TO THE
EXTENT PRESCRIBED BY THE BOARD AT THE DATE OF GRANT (WHICH RESTRICTIONS MAY
INCLUDE, WITHOUT LIMITATION, RIGHTS OF REPURCHASE OR FIRST REFUSAL IN THE
COMPANY OR PROVISIONS

7


--------------------------------------------------------------------------------



SUBJECTING THE RESTRICTED STOCK TO A CONTINUING SUBSTANTIAL RISK OF FORFEITURE
IN THE HANDS OF ANY TRANSFEREE).


(D)                                 GENERAL.


(I)            ANY GRANT OF RESTRICTED STOCK MAY SPECIFY MANAGEMENT OBJECTIVES
THAT, IF ACHIEVED, WILL RESULT IN TERMINATION OR EARLY TERMINATION OF THE
RESTRICTIONS APPLICABLE TO SUCH RESTRICTED STOCK.  EACH GRANT MAY SPECIFY IN
RESPECT OF SUCH MANAGEMENT OBJECTIVES A MINIMUM ACCEPTABLE LEVEL OF ACHIEVEMENT
AND MAY SET FORTH A FORMULA FOR DETERMINING THE NUMBER OF SHARES OF RESTRICTED
STOCK ON WHICH RESTRICTIONS WILL TERMINATE IF PERFORMANCE IS AT OR ABOVE THE
MINIMUM LEVEL, BUT FALLS SHORT OF FULL ACHIEVEMENT OF THE SPECIFIED MANAGEMENT
OBJECTIVES.


(II)           UNLESS OTHERWISE DIRECTED BY THE BOARD, ALL CERTIFICATES
REPRESENTING SHARES OF RESTRICTED STOCK WILL BE HELD IN CUSTODY BY THE COMPANY
UNTIL ALL RESTRICTIONS THEREON WILL HAVE LAPSED, TOGETHER WITH A STOCK POWER OR
POWERS EXECUTED BY THE PARTICIPANT IN WHOSE NAME SUCH CERTIFICATES ARE
REGISTERED, ENDORSED IN BLANK AND COVERING SUCH SHARES.


(E)           AWARD AGREEMENT.  EACH GRANT OR SALE OF RESTRICTED STOCK WILL BE
EVIDENCED BY AN AWARD AGREEMENT AND WILL CONTAIN SUCH TERMS AND PROVISIONS,
CONSISTENT WITH THIS PLAN, AS THE BOARD MAY APPROVE.


7.             RESTRICTED STOCK UNITS.  THE BOARD MAY ALSO AUTHORIZE THE
GRANTING OR SALE OF RESTRICTED STOCK UNITS TO PARTICIPANTS.  EACH SUCH GRANT OR
SALE MAY UTILIZE ANY OR ALL OF THE AUTHORIZATIONS, AND WILL BE SUBJECT TO ALL OF
THE REQUIREMENTS CONTAINED IN THE FOLLOWING PROVISIONS.


(A)           PAYMENT.


(I)            EACH SUCH GRANT OR SALE WILL CONSTITUTE THE AGREEMENT BY THE
COMPANY TO DELIVER COMMON SHARES OR CASH TO THE PARTICIPANT IN THE FUTURE IN
CONSIDERATION OF THE PERFORMANCE OF SERVICES, BUT SUBJECT TO THE FULFILLMENT OF
SUCH CONDITIONS DURING THE RESTRICTION PERIOD AS THE BOARD MAY SPECIFY.


(II)           EACH SUCH GRANT OR SALE MAY BE MADE WITHOUT ADDITIONAL
CONSIDERATION OR IN CONSIDERATION OF A PAYMENT BY SUCH PARTICIPANT THAT IS LESS
THAN THE MARKET VALUE PER SHARE AT THE DATE OF GRANT.


(B)           RESTRICTION PERIOD.


(I)            EACH SUCH GRANT OR SALE WILL BE SUBJECT TO A RESTRICTION PERIOD
OF NOT LESS THAN ONE YEAR, AS DETERMINED BY THE BOARD AT THE DATE OF GRANT, AND
MAY PROVIDE FOR THE EARLIER LAPSE OR OTHER MODIFICATION OF SUCH RESTRICTION
PERIOD IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY, AS MAY BE DEFINED IN
AN AWARD AGREEMENT.


(II)           DURING THE RESTRICTION PERIOD, THE PARTICIPANT WILL HAVE NO RIGHT
TO TRANSFER ANY RIGHTS UNDER HIS OR HER AWARD AND WILL HAVE NO RIGHTS OF
OWNERSHIP IN THE RESTRICTED STOCK UNITS AND WILL HAVE NO RIGHT TO VOTE THEM.


(C)           AWARD AGREEMENT.  EACH GRANT OR SALE OF RESTRICTED STOCK UNITS
WILL BE EVIDENCED BY AN AWARD AGREEMENT AND WILL CONTAIN SUCH TERMS AND
PROVISIONS, CONSISTENT WITH THIS PLAN, AS THE BOARD MAY APPROVE.


8.             PERFORMANCE SHARES AND PERFORMANCE UNITS.  THE BOARD MAY ALSO
AUTHORIZE THE GRANTING OF PERFORMANCE SHARES AND PERFORMANCE UNITS THAT WILL
BECOME PAYABLE TO A PARTICIPANT UPON ACHIEVEMENT OF SPECIFIED MANAGEMENT
OBJECTIVES DURING THE PERFORMANCE PERIOD.  EACH SUCH GRANT MAY UTILIZE ANY OR
ALL OF THE AUTHORIZATIONS, AND WILL BE SUBJECT TO ALL OF THE REQUIREMENTS,
CONTAINED IN THE FOLLOWING PROVISIONS.

8


--------------------------------------------------------------------------------



(A)           SHARES AND UNITS.  EACH GRANT WILL SPECIFY THE NUMBER OF
PERFORMANCE SHARES OR PERFORMANCE UNITS TO WHICH IT PERTAINS, WHICH NUMBER MAY
BE SUBJECT TO ADJUSTMENT TO REFLECT CHANGES IN COMPENSATION OR OTHER FACTORS;
PROVIDED, HOWEVER, THAT NO SUCH ADJUSTMENT WILL BE MADE IN THE CASE OF A COVERED
EMPLOYEE WHERE SUCH ACTION WOULD RESULT IN THE LOSS OF THE OTHERWISE AVAILABLE
EXEMPTION OF THE AWARD UNDER SECTION 162(M) OF THE CODE.


(B)           PERFORMANCE PERIOD.  THE PERFORMANCE PERIOD WITH RESPECT TO EACH
PERFORMANCE SHARE OR PERFORMANCE UNIT WILL BE SUCH PERIOD OF TIME (NOT LESS THAN
ONE YEAR), COMMENCING WITH THE DATE OF GRANT AS WILL BE DETERMINED BY THE BOARD
AT THE TIME OF GRANT, WHICH MAY BE SUBJECT TO EARLIER LAPSE OR OTHER
MODIFICATION IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY, AS MAY BE
DEFINED IN AN AWARD AGREEMENT.


(C)           ACHIEVEMENT OF MANAGEMENT OBJECTIVES.  ANY GRANT OF PERFORMANCE
SHARES OR PERFORMANCE UNITS WILL SPECIFY MANAGEMENT OBJECTIVES WHICH, IF
ACHIEVED, WILL RESULT IN PAYMENT OR EARLY PAYMENT OF THE AWARD, AND EACH GRANT
MAY SPECIFY IN RESPECT OF SUCH SPECIFIED MANAGEMENT OBJECTIVES A MINIMUM
ACCEPTABLE LEVEL OF ACHIEVEMENT AND WILL SET FORTH A FORMULA FOR DETERMINING THE
NUMBER OF PERFORMANCE SHARES OR PERFORMANCE UNITS THAT WILL BE EARNED IF
PERFORMANCE IS AT OR ABOVE THE MINIMUM LEVEL, BUT FALLS SHORT OF FULL
ACHIEVEMENT OF THE SPECIFIED MANAGEMENT OBJECTIVES.  THE GRANT OF PERFORMANCE
SHARES OR PERFORMANCE UNITS WILL SPECIFY THAT, BEFORE THE PERFORMANCE SHARES OR
PERFORMANCE UNITS WILL BE EARNED AND PAID, THE BOARD MUST CERTIFY THAT THE
MANAGEMENT OBJECTIVES HAVE BEEN SATISFIED.


(D)           PAYMENT.


(I)            EACH GRANT WILL SPECIFY THE TIME AND MANNER OF PAYMENT OF
PERFORMANCE SHARES OR PERFORMANCE UNITS THAT HAVE BEEN EARNED.


(II)           ANY GRANT MAY SPECIFY THAT THE AMOUNT PAYABLE WITH RESPECT
THERETO MAY BE PAID BY THE COMPANY IN CASH, IN COMMON SHARES OR IN ANY
COMBINATION THEREOF AND MAY EITHER GRANT TO THE PARTICIPANT OR RETAIN IN THE
BOARD THE RIGHT TO ELECT AMONG THOSE ALTERNATIVES.


(III)          ANY GRANT OF PERFORMANCE SHARES OR PERFORMANCE UNITS  MAY SPECIFY
THAT THE AMOUNT PAYABLE OR THE NUMBER OF COMMON SHARES ISSUED WITH RESPECT
THERETO MAY NOT EXCEED A MAXIMUM SPECIFIED BY THE BOARD AT THE DATE OF GRANT.


(E)           AWARD AGREEMENT.  EACH GRANT OF PERFORMANCE SHARES OR PERFORMANCE
UNITS WILL BE EVIDENCED BY AN AWARD AGREEMENT AND WILL CONTAIN SUCH OTHER TERMS
AND PROVISIONS, CONSISTENT WITH THIS PLAN, AS THE BOARD MAY APPROVE.


9.             AWARDS TO NON-EMPLOYEE DIRECTORS.  THE BOARD MAY AUTHORIZE THE
GRANT OR SALE OF ANY AWARD AVAILABLE UNDER THIS PLAN TO NON-EMPLOYEE DIRECTORS,
FROM TIME TO TIME, UPON SUCH TERMS AND CONDITIONS AS IT MAY DETERMINE AND
SUBJECT TO THE TERMS AND CONDITIONS PERTAINING TO THE TYPE OF AWARD GRANTED, AS
DESCRIBED IN THIS PLAN.


(A)           PAYMENT FOR OPTIONS.  OPTIONS MAY BE EXERCISED BY A NON-EMPLOYEE
DIRECTOR ONLY UPON PAYMENT TO THE COMPANY IN FULL OF THE OPTION PRICE OF THE
COMMON SHARES TO BE DELIVERED.  SUCH PAYMENT WILL BE MADE IN CASH OR IN COMMON
SHARES THEN OWNED BY THE OPTIONEE FOR AT LEAST SIX MONTHS, OR IN A COMBINATION
OF CASH AND SUCH COMMON SHARES.


(B)           EMPLOYEE STATUS.  IF A NON-EMPLOYEE DIRECTOR SUBSEQUENTLY BECOMES
AN EMPLOYEE OF THE COMPANY OR A SUBSIDIARY WHILE REMAINING A MEMBER OF THE
BOARD, ANY OPTIONS HELD UNDER THE PLAN BY SUCH INDIVIDUAL AT THE TIME OF SUCH
COMMENCEMENT OF EMPLOYMENT WILL NOT BE AFFECTED THEREBY.


(C)           DIRECTOR COMPENSATION SUBSTITUTION.  NON-EMPLOYEE DIRECTORS,
PURSUANT TO THIS SECTION 9, MAY BE AWARDED, OR MAY BE PERMITTED TO ELECT TO
RECEIVE, PURSUANT TO PROCEDURES ESTABLISHED BY THE BOARD, ALL OR ANY PORTION OF
THEIR ANNUAL RETAINER, MEETING FEES OR OTHER FEES IN COMMON SHARES IN LIEU OF
CASH.

9


--------------------------------------------------------------------------------



(D)           AWARD AGREEMENT.  EACH GRANT OF AWARDS PURSUANT TO THIS SECTION 9
WILL BE EVIDENCED BY AN AWARD AGREEMENT AND WILL CONTAIN SUCH OTHER TERMS AND
PROVISIONS, CONSISTENT WITH THIS PLAN, AS THE BOARD MAY APPROVE.


10.                                 OTHER AWARDS.


(A)           OTHER AWARDS.  THE BOARD MAY, SUBJECT TO LIMITATIONS UNDER
APPLICABLE LAW, GRANT TO ANY PARTICIPANT SUCH OTHER AWARDS THAT MAY BE
DENOMINATED OR PAYABLE IN, VALUED IN WHOLE OR IN PART BY REFERENCE TO, OR
OTHERWISE BASED ON, OR RELATED TO, COMMON SHARES OR FACTORS THAT MAY INFLUENCE
THE VALUE OF SUCH SHARES, INCLUDING, WITHOUT LIMITATION, CONVERTIBLE OR
EXCHANGEABLE DEBT SECURITIES, OTHER RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO
COMMON SHARES, PURCHASE RIGHTS FOR COMMON SHARES, AWARDS WITH VALUE AND PAYMENT
CONTINGENT UPON PERFORMANCE OF THE COMPANY OR SPECIFIED SUBSIDIARIES, AFFILIATES
OR OTHER BUSINESS UNITS THEREOF OR ANY OTHER FACTORS DESIGNATED BY THE BOARD,
AND AWARDS VALUED BY REFERENCE TO THE BOOK VALUE OF COMMON SHARES OR THE VALUE
OF SECURITIES OF, OR THE PERFORMANCE OF SPECIFIED SUBSIDIARIES OR AFFILIATES OR
OTHER BUSINESS UNITS OF THE COMPANY.  THE BOARD SHALL DETERMINE THE TERMS AND
CONDITIONS OF SUCH OTHER AWARDS.  COMMON SHARES DELIVERED PURSUANT TO AN AWARD
IN THE NATURE OF A PURCHASE RIGHT GRANTED UNDER THIS SECTION 10 SHALL BE
PURCHASED FOR SUCH CONSIDERATION, PAID FOR AT SUCH TIME, BY SUCH METHODS, AND IN
SUCH FORMS, INCLUDING, WITHOUT LIMITATION, CASH, COMMON SHARES, OTHER AWARDS,
NOTES OR OTHER PROPERTY, AS THE BOARD SHALL DETERMINE.


(B)           CASH AWARDS.  CASH AWARDS, AS AN ELEMENT OF OR SUPPLEMENT TO ANY
OTHER AWARD GRANTED UNDER THIS PLAN, MAY ALSO BE GRANTED PURSUANT TO THIS
SECTION 10.


(C)           SHARE BONUS.  THE BOARD MAY GRANT COMMON SHARES AS A BONUS, OR MAY
GRANT OTHER AWARDS IN LIEU OF OBLIGATIONS OF THE COMPANY OR A SUBSIDIARY TO PAY
CASH OR DELIVER OTHER PROPERTY UNDER THIS PLAN OR UNDER OTHER PLANS OR
COMPENSATORY ARRANGEMENTS, SUBJECT TO SUCH TERMS AS SHALL BE DETERMINED BY THE
BOARD.


11.                                 TRANSFERABILITY.


(A)           LIMITS ON TRANSFERABILITY.  EXCEPT FOR TRANSFERS OF AWARDS TO THE
COMPANY PURSUANT TO SECTION 4(F)(II), OR AS PROVIDED IN SECTION 11(B) BELOW, NO
OPTION, APPRECIATION RIGHT OR OTHER DERIVATIVE SECURITY GRANTED UNDER THE PLAN
SHALL BE TRANSFERABLE BY THE PARTICIPANT EXCEPT BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION OR, EXCEPT WITH RESPECT TO AN INCENTIVE STOCK OPTION, PURSUANT
TO A DOMESTIC RELATIONS ORDER (WITHIN THE MEANING OF RULE 16A-12 PROMULGATED
UNDER THE EXCHANGE ACT).  EXCEPT AS OTHERWISE DETERMINED BY THE BOARD, OPTIONS
AND APPRECIATION RIGHTS WILL BE EXERCISABLE DURING THE PARTICIPANT’S LIFETIME
ONLY BY HIM OR HER OR, IN THE EVENT OF THE PARTICIPANT’S LEGAL INCAPACITY TO DO
SO, BY HIS OR HER GUARDIAN OR LEGAL REPRESENTATIVE ACTING ON BEHALF OF THE
PARTICIPANT IN A FIDUCIARY CAPACITY UNDER STATE LAW AND/OR COURT SUPERVISION.


(B)           BENEFICIARY DESIGNATIONS.


(I)            NOTWITHSTANDING SECTION 11(A) ABOVE, AN OPTION, APPRECIATION
RIGHT OR OTHER DERIVATIVE SECURITY GRANTED UNDER THE PLAN MAY BE TRANSFERABLE
UPON THE DEATH OF THE PARTICIPANT, WITHOUT PAYMENT OF CONSIDERATION THEREFOR, TO
ANY ONE OR MORE FAMILY MEMBERS (AS DEFINED IN THE GENERAL INSTRUCTIONS TO FORM
S-8 UNDER THE SECURITIES ACT OF 1933) OF THE PARTICIPANT, AS MAY HAVE BEEN
DESIGNATED IN WRITING BY THE PARTICIPANT BY MEANS OF A FORM OF BENEFICIARY
DESIGNATION APPROVED BY THE COMPANY.  SUCH BENEFICIARY DESIGNATION MAY BE MADE
AT ANY TIME BY THE PARTICIPANT AND SHALL BE EFFECTIVE WHEN IT IS FILED, PRIOR TO
THE DEATH OF THE PARTICIPANT, WITH THE COMPANY.  ANY BENEFICIARY DESIGNATION MAY
BE CHANGED BY THE FILING OF A NEW BENEFICIARY DESIGNATION, WHICH WILL CANCEL ANY
BENEFICIARY DESIGNATION PREVIOUSLY FILED WITH THE COMPANY.


(II)           NOTWITHSTANDING SECTION 11(A) ABOVE, AN OPTION, APPRECIATION
RIGHT OR OTHER DERIVATIVE SECURITY GRANTED UNDER THE PLAN MAY BE TRANSFERABLE BY
THE PARTICIPANT WITHOUT PAYMENT OF CONSIDERATION THEREFOR, TO ANY ONE OR MORE
FAMILY MEMBERS (AS DEFINED IN THE GENERAL INSTRUCTIONS TO FORM S-8 UNDER THE
SECURITIES ACT OF 1933) OF THE PARTICIPANT; PROVIDED, HOWEVER, THAT SUCH
TRANSFER WILL

10


--------------------------------------------------------------------------------



NOT BE EFFECTIVE UNTIL NOTICE OF SUCH TRANSFER IS DELIVERED TO THE COMPANY; AND
PROVIDED, FURTHER, HOWEVER, THAT ANY SUCH TRANSFEREE IS SUBJECT TO THE SAME
TERMS AND CONDITIONS HEREUNDER AS THE PARTICIPANT.


(C)           ADDITIONAL RESTRICTIONS ON TRANSFER.  THE BOARD MAY SPECIFY AT THE
DATE OF GRANT THAT PART OR ALL OF THE COMMON SHARES THAT ARE (I) TO BE ISSUED OR
TRANSFERRED BY THE COMPANY UPON THE EXERCISE OF OPTIONS OR APPRECIATION RIGHTS,
UPON THE TERMINATION OF THE RESTRICTION PERIOD APPLICABLE TO RESTRICTED STOCK
UNITS OR UPON PAYMENT UNDER ANY GRANT OF PERFORMANCE SHARES OR PERFORMANCE UNITS
OR (II) NO LONGER SUBJECT TO THE SUBSTANTIAL RISK OF FORFEITURE AND RESTRICTIONS
ON TRANSFER REFERRED TO IN SECTION 6 OF THIS PLAN, WILL BE SUBJECT TO FURTHER
RESTRICTIONS ON TRANSFER.


12.           ADJUSTMENTS.


(A)           OUTSTANDING AWARDS.  THE BOARD MAY MAKE OR PROVIDE FOR SUCH
ADJUSTMENTS IN THE NUMBER OF COMMON SHARES COVERED BY OUTSTANDING OPTIONS,
APPRECIATION RIGHTS, RESTRICTED STOCK UNITS, AND PERFORMANCE SHARES GRANTED
HEREUNDER AND, IF APPLICABLE, IN THE NUMBER OF COMMON SHARES COVERED BY OTHER
AWARDS, IN THE OPTION PRICE AND BASE PRICE PROVIDED IN OUTSTANDING OPTIONS AND
APPRECIATION RIGHTS, AND IN THE KIND OF SHARES COVERED THEREBY, AS THE BOARD, IN
ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH, MAY DETERMINE IS EQUITABLY
REQUIRED TO PREVENT DILUTION OR ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS OR
OPTIONEES THAT OTHERWISE WOULD RESULT FROM (A) ANY STOCK DIVIDEND, STOCK SPLIT,
COMBINATION OF SHARES, RECAPITALIZATION, RECLASSIFICATION OR OTHER CHANGE IN THE
CAPITAL STRUCTURE OF THE COMPANY, OR (B) ANY MERGER, CONSOLIDATION, SPIN-OFF,
SPLIT- OFF, SPIN-OUT, SPLIT-UP, REORGANIZATION, PARTIAL OR COMPLETE LIQUIDATION
OR OTHER DISTRIBUTION OF ASSETS, ISSUANCE OF RIGHTS OR WARRANTS TO PURCHASE
SECURITIES, OR (C) ANY OTHER CORPORATE TRANSACTION OR EVENT HAVING AN EFFECT
SIMILAR TO ANY OF THE FOREGOING.  MOREOVER, IN THE EVENT OF ANY SUCH TRANSACTION
OR EVENT, THE BOARD, IN ITS DISCRETION, MAY PROVIDE IN SUBSTITUTION FOR ANY OR
ALL OUTSTANDING AWARDS UNDER THIS PLAN SUCH ALTERNATIVE CONSIDERATION AS IT, IN
GOOD FAITH, MAY DETERMINE TO BE EQUITABLE IN THE CIRCUMSTANCES AND MAY REQUIRE
IN CONNECTION THEREWITH THE SURRENDER OF ALL AWARDS SO REPLACED.


(B)           SHARE LIMITATIONS.  THE BOARD MAY ALSO MAKE OR PROVIDE FOR SUCH
ADJUSTMENTS IN THE NUMBER AND KIND OF COMMON SHARES SPECIFIED IN SECTION 3 OF
THIS PLAN AS THE BOARD IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH, MAY
DETERMINE IS APPROPRIATE TO REFLECT ANY TRANSACTION OR EVENT DESCRIBED IN THIS
SECTION 12; PROVIDED, HOWEVER, THAT ANY SUCH ADJUSTMENT TO THE NUMBER SPECIFIED
IN SECTION 3(C)(I) WILL BE MADE ONLY IF AND TO THE EXTENT THAT SUCH ADJUSTMENT
WOULD NOT CAUSE ANY OPTION INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION TO
FAIL SO TO QUALIFY.


13.           FRACTIONAL SHARES.  THE COMPANY WILL NOT BE REQUIRED TO ISSUE ANY
FRACTIONAL COMMON SHARES PURSUANT TO THIS PLAN.  THE BOARD MAY PROVIDE FOR THE
ELIMINATION OF FRACTIONS OR FOR THE SETTLEMENT OF FRACTIONS IN CASH.


14.           WITHHOLDING TAXES.  TO THE EXTENT THAT THE COMPANY IS REQUIRED TO
WITHHOLD FEDERAL, STATE, LOCAL OR FOREIGN TAXES IN CONNECTION WITH ANY PAYMENT
MADE OR BENEFIT REALIZED BY A PARTICIPANT OR OTHER PERSON UNDER THIS PLAN, AND
THE AMOUNTS AVAILABLE TO THE COMPANY FOR SUCH WITHHOLDING ARE INSUFFICIENT, IT
WILL BE A CONDITION TO THE RECEIPT OF SUCH PAYMENT OR THE REALIZATION OF SUCH
BENEFIT THAT THE PARTICIPANT OR SUCH OTHER PERSON MAKE ARRANGEMENTS SATISFACTORY
TO THE COMPANY FOR PAYMENT OF THE BALANCE OF SUCH TAXES REQUIRED TO BE WITHHELD,
WHICH ARRANGEMENTS (IN THE DISCRETION OF THE BOARD) MAY INCLUDE RELINQUISHMENT
OF A PORTION OF SUCH BENEFIT.


15.           FOREIGN EMPLOYEES.  IN ORDER TO FACILITATE THE MAKING OF ANY GRANT
OR COMBINATION OF GRANTS UNDER THIS PLAN, THE BOARD MAY PROVIDE FOR SUCH SPECIAL
TERMS FOR AWARDS TO PARTICIPANTS WHO ARE FOREIGN NATIONALS OR WHO ARE EMPLOYED
BY THE COMPANY OR ANY SUBSIDIARY OUTSIDE OF THE UNITED STATES OF AMERICA OR WHO
PROVIDE SERVICES TO THE COMPANY UNDER AN AGREEMENT WITH A FOREIGN NATION OR
AGENCY, AS THE BOARD MAY CONSIDER NECESSARY OR APPROPRIATE TO ACCOMMODATE
DIFFERENCES IN LOCAL LAW, TAX POLICY OR CUSTOM.  MOREOVER, THE BOARD MAY APPROVE
SUCH SUPPLEMENTS TO OR AMENDMENTS, RESTATEMENTS OR ALTERNATIVE VERSIONS OF THIS
PLAN AS IT MAY CONSIDER NECESSARY OR APPROPRIATE FOR SUCH PURPOSES, WITHOUT
THEREBY AFFECTING THE TERMS OF THIS PLAN AS IN EFFECT FOR ANY OTHER PURPOSE, AND
THE SECRETARY OR OTHER APPROPRIATE OFFICER OF THE COMPANY MAY CERTIFY ANY SUCH
DOCUMENT AS HAVING BEEN APPROVED AND ADOPTED IN THE SAME MANNER AS THIS PLAN. 
NO SUCH SPECIAL TERMS, SUPPLEMENTS, AMENDMENTS OR

11


--------------------------------------------------------------------------------



RESTATEMENTS, HOWEVER, WILL INCLUDE ANY PROVISIONS THAT ARE INCONSISTENT WITH
THE TERMS OF THIS PLAN AS THEN IN EFFECT UNLESS THIS PLAN COULD HAVE BEEN
AMENDED TO ELIMINATE SUCH INCONSISTENCY WITHOUT FURTHER APPROVAL BY THE
STOCKHOLDERS OF THE COMPANY.


16.           ADMINISTRATION OF THE PLAN.


(A)           BOARD OR COMMITTEE.  THIS PLAN WILL BE ADMINISTERED BY THE BOARD,
WHICH MAY FROM TIME TO TIME DELEGATE ALL OR ANY PART OF ITS AUTHORITY UNDER THIS
PLAN TO THE COMPENSATION COMMITTEE OF THE BOARD (OR A SUBCOMMITTEE THEREOF), AS
CONSTITUTED FROM TIME TO TIME; PROVIDED, HOWEVER, SUCH COMMITTEE SHALL CONSIST
OF TWO OR MORE MEMBERS OF THE BOARD, ALL OF WHOM SHALL QUALIFY AS AN “OUTSIDE
DIRECTOR” PURSUANT TO SECTION 162(M) OF THE CODE AND A “NON-EMPLOYEE DIRECTOR.” 
TO THE EXTENT OF ANY SUCH DELEGATION, REFERENCES IN THIS PLAN TO THE BOARD WILL
BE DEEMED TO BE REFERENCES TO SUCH COMMITTEE OR SUBCOMMITTEE.  A MAJORITY OF THE
COMMITTEE (OR SUBCOMMITTEE) WILL CONSTITUTE A QUORUM, AND THE ACTION OF THE
MEMBERS OF THE COMMITTEE (OR SUBCOMMITTEE) PRESENT AT ANY MEETING AT WHICH A
QUORUM IS PRESENT, OR ACTS UNANIMOUSLY APPROVED IN WRITING, WILL BE THE ACTS OF
THE COMMITTEE (OR SUBCOMMITTEE).


(B)           INTERPRETATION AND CONSTRUCTION.  THE INTERPRETATION AND
CONSTRUCTION BY THE BOARD OF ANY PROVISION OF THIS PLAN OR OF ANY AGREEMENT,
NOTIFICATION OR DOCUMENT EVIDENCING THE GRANT OF OPTIONS, APPRECIATION RIGHTS,
RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES, PERFORMANCE UNITS
OR OTHER AWARDS AND ANY DETERMINATION BY THE BOARD PURSUANT TO ANY PROVISION OF
THIS PLAN OR OF ANY SUCH AGREEMENT, NOTIFICATION OR DOCUMENT WILL BE FINAL AND
CONCLUSIVE.  NO MEMBER OF THE BOARD WILL BE LIABLE FOR ANY SUCH ACTION OR
DETERMINATION MADE IN GOOD FAITH.


(C)           DELEGATION.  THE BOARD OR, TO THE EXTENT OF ANY DELEGATION AS
PROVIDED IN SECTION 16(A), THE COMMITTEE, MAY DELEGATE TO ONE OR MORE OF ITS
MEMBERS OR TO ONE OR MORE OFFICERS OF THE COMPANY, OR TO ONE OR MORE AGENTS OR
ADVISORS, SUCH ADMINISTRATIVE DUTIES OR POWERS AS IT MAY DEEM ADVISABLE, AND THE
BOARD, THE COMMITTEE, OR ANY PERSON TO WHOM DUTIES OR POWERS HAVE BEEN DELEGATED
AS AFORESAID, MAY EMPLOY ONE OR MORE PERSONS TO RENDER ADVICE WITH RESPECT TO
ANY RESPONSIBILITY THE BOARD, THE COMMITTEE OR SUCH PERSON MAY HAVE UNDER THE
PLAN.  THE BOARD OR THE COMMITTEE MAY, BY RESOLUTION, AUTHORIZE ONE OR MORE
OFFICERS OF THE COMPANY TO DO ONE OR BOTH OF THE FOLLOWING ON THE SAME BASIS AS
THE BOARD OR THE COMMITTEE: (I) DESIGNATE EMPLOYEES TO BE RECIPIENTS OF AWARDS
UNDER THIS PLAN; AND (B) DETERMINE THE SIZE OF ANY SUCH AWARDS; PROVIDED,
HOWEVER, THAT (A) THE BOARD OR THE COMMITTEE SHALL NOT DELEGATE SUCH
RESPONSIBILITIES TO ANY SUCH OFFICER FOR AWARDS GRANTED TO AN EMPLOYEE WHO IS AN
OFFICER, DIRECTOR, OR MORE THAN 10% BENEFICIAL OWNER OF ANY CLASS OF THE
COMPANY’S EQUITY SECURITIES THAT IS REGISTERED PURSUANT TO SECTION 11 OF THE
EXCHANGE ACT, AS DETERMINED BY THE BOARD IN ACCORDANCE WITH SECTION 16 OF THE
EXCHANGE ACT; (B) THE RESOLUTION PROVIDING FOR SUCH AUTHORIZATION SETS FORTH THE
TOTAL NUMBER OF COMMON SHARES SUCH OFFICER(S) MAY GRANT; AND (III) THE
OFFICER(S) SHALL REPORT PERIODICALLY TO THE BOARD OR THE COMMITTEE, AS THE CASE
MAY BE, REGARDING THE NATURE AND SCOPE OF THE AWARDS GRANTED PURSUANT TO THE
AUTHORITY DELEGATED.

(d)           No Other Awards.  The terms of the Plan govern all Awards granted
under the Plan, and in no event will the Board have the power to grant any Award
under the Plan that is contrary to any of the provisions of the Plan.


17.                                 AMENDMENTS.


(A)           RIGHT TO AMEND THE PLAN.  THE BOARD MAY AT ANY TIME AND FROM TIME
TO TIME AMEND THE PLAN IN WHOLE OR IN PART; PROVIDED, HOWEVER, THAT ANY
AMENDMENT WHICH MUST BE APPROVED BY THE STOCKHOLDERS OF THE COMPANY IN ORDER TO
COMPLY WITH APPLICABLE LAW OR THE RULES OF THE NASDAQ STOCK MARKET’S NATIONAL
MARKET OR, IF THE COMMON SHARES ARE NOT TRADED ON THE NASDAQ STOCK MARKET’S
NATIONAL MARKET, THE PRINCIPAL NATIONAL SECURITIES EXCHANGE UPON WHICH THE
COMMON SHARES ARE TRADED OR QUOTED, WILL NOT BE EFFECTIVE UNLESS AND UNTIL SUCH
APPROVAL HAS BEEN OBTAINED.


(B)           NO RE-PRICING OF OPTIONS.  THE BOARD WILL NOT, WITHOUT THE FURTHER
APPROVAL OF THE STOCKHOLDERS OF THE COMPANY, AUTHORIZE THE AMENDMENT OF ANY
OUTSTANDING OPTION TO REDUCE THE OPTION PRICE.  FURTHERMORE, NO OPTION WILL BE
CANCELLED AND REPLACED WITH AWARDS HAVING A LOWER OPTION PRICE WITHOUT FURTHER
APPROVAL OF THE STOCKHOLDERS OF THE COMPANY.  THIS SECTION 17(B) IS INTENDED TO
PROHIBIT

12


--------------------------------------------------------------------------------



THE REPRICING OF “UNDERWATER” OPTIONS AND WILL NOT BE CONSTRUED TO PROHIBIT THE
ADJUSTMENTS PROVIDED FOR IN SECTION 12 OF THIS PLAN.


(C)           AMENDMENTS TO AWARDS.  THE BOARD MAY AMEND THE TERMS OF ANY AWARD
THERETOFORE GRANTED UNDER THIS PLAN PROSPECTIVELY OR RETROACTIVELY, BUT SUBJECT
TO SECTION 12 ABOVE, NO SUCH AMENDMENT SHALL IMPAIR THE RIGHTS OF ANY HOLDER
WITHOUT HIS OR HER CONSENT.


18.           ACCELERATION OF VESTING UPON TERMINATION OF EMPLOYMENT.  IN CASE
OF TERMINATION OF EMPLOYMENT BY REASON OF DEATH, DISABILITY OR NORMAL OR EARLY
RETIREMENT, OR IN THE CASE OF AN UNFORESEEABLE EMERGENCY OR OTHER SPECIAL
CIRCUMSTANCES, OF A PARTICIPANT WHO HOLDS AN OPTION OR APPRECIATION RIGHT NOT
IMMEDIATELY EXERCISABLE IN FULL, OR ANY SHARES OF RESTRICTED STOCK AS TO WHICH
THE SUBSTANTIAL RISK OF FORFEITURE OR THE PROHIBITION OR RESTRICTION ON TRANSFER
HAS NOT LAPSED, OR ANY RESTRICTED STOCK UNITS AS TO WHICH THE RESTRICTION PERIOD
HAS NOT BEEN COMPLETED, OR ANY PERFORMANCE SHARES OR PERFORMANCE UNITS WHICH
HAVE NOT BEEN FULLY EARNED, OR ANY OTHER AWARDS SUBJECT TO ANY VESTING SCHEDULE
OR TRANSFER RESTRICTION, OR WHO HOLDS COMMON SHARES SUBJECT TO ANY TRANSFER
RESTRICTION IMPOSED PURSUANT TO SECTION 11(B) OF THIS PLAN, THE BOARD MAY, IN
ITS SOLE DISCRETION, ACCELERATE THE TIME AT WHICH SUCH OPTION, APPRECIATION
RIGHT OR OTHER AWARD MAY BE EXERCISED OR THE TIME AT WHICH SUCH SUBSTANTIAL RISK
OF FORFEITURE OR PROHIBITION OR RESTRICTION ON TRANSFER WILL LAPSE OR THE TIME
WHEN SUCH RESTRICTION PERIOD WILL END OR THE TIME AT WHICH SUCH PERFORMANCE
SHARES OR PERFORMANCE UNITS WILL BE DEEMED TO HAVE BEEN FULLY EARNED OR THE TIME
WHEN SUCH TRANSFER RESTRICTION WILL TERMINATE OR MAY WAIVE ANY OTHER LIMITATION
OR REQUIREMENT UNDER ANY SUCH AWARD.


19.           GOVERNING LAW.  THE PLAN AND ALL AWARDS, GRANTS AND ACTIONS TAKEN
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
SUBSTANTIVE LAWS OF THE STATE OF DELAWARE.


20.           TERMINATION OF THE PLAN.  THE PLAN SHALL BE EFFECTIVE AS OF THE
DATE IT IS APPROVED BY BOTH THE BOARD AND THE STOCKHOLDERS OF THE COMPANY. THE
BOARD MAY, IN ITS DISCRETION, TERMINATE THIS PLAN AT ANY TIME.  NO GRANT WILL BE
MADE UNDER THIS PLAN MORE THAN 10 YEARS AFTER THE DATE ON WHICH THIS PLAN IS
FIRST APPROVED BY THE STOCKHOLDERS OF THE COMPANY, BUT ALL GRANTS MADE ON OR
PRIOR TO SUCH DATE WILL CONTINUE IN EFFECT THEREAFTER SUBJECT TO THE TERMS
THEREOF AND OF THIS PLAN.  TERMINATION OF THIS PLAN WILL NOT AFFECT THE RIGHTS
OF PARTICIPANTS OR THEIR SUCCESSORS UNDER ANY AWARDS OUTSTANDING HEREUNDER AND
NOT EXERCISED IN FULL ON THE DATE OF TERMINATION.


21.           PROVISIONS APPLICABLE TO ALL AWARDS.


(A)           DIVIDENDS AND DIVIDEND EQUIVALENTS.


(I)            THE BOARD MAY, AT OR AFTER THE DATE OF GRANT OF AN AWARD (OTHER
THAN INCENTIVE STOCK OPTIONS), PROVIDE THE PARTICIPANT THE RIGHT TO RECEIVE
DIVIDENDS OR DIVIDEND EQUIVALENTS WHICH MAY BE EITHER PAID ON A CURRENT,
DEFERRED OR CONTINGENT BASIS OR CREDITED TO AN ACCOUNT FOR THE PARTICIPANT.


(II)           WITH RESPECT TO RESTRICTED STOCK, THE BOARD MAY REQUIRE THAT ANY
OR ALL DIVIDENDS OR OTHER DISTRIBUTIONS PAID THEREON DURING THE PERIOD OF TIME
FOR WHICH SUCH RESTRICTED STOCK IS SUBJECT TO SUBSTANTIAL RISK OF FORFEITURE OR
OTHER TRANSFER RESTRICTION BE AUTOMATICALLY DEFERRED AND REINVESTED IN
ADDITIONAL SHARES OF RESTRICTED STOCK, WHICH MAY BE SUBJECT TO THE SAME
RESTRICTIONS AS THE UNDERLYING RESTRICTED STOCK.

(iii)          Any dividends or dividend equivalents may be settled in cash,
Common Shares or a combination of both as determined in the Board’s sole
discretion.


(B)           DEFERRALS.  THE BOARD MAY PERMIT PARTICIPANTS TO ELECT TO DEFER
THE ISSUANCE OF COMMON SHARES OR THE SETTLEMENT OF AWARDS IN CASH UNDER THE PLAN
PURSUANT TO SUCH RULES, PROCEDURES OR PROGRAMS AS IT MAY ESTABLISH FOR PURPOSES
OF THIS PLAN.  THE BOARD ALSO MAY PROVIDE THAT DEFERRED ISSUANCES AND
SETTLEMENTS INCLUDE THE PAYMENT OR CREDITING OF DIVIDEND EQUIVALENTS OR INTEREST
ON THE DEFERRAL AMOUNTS.

13


--------------------------------------------------------------------------------



(C)           SURRENDER OR DEFERRAL OF COMPENSATION.  THE BOARD MAY CONDITION
THE GRANT OF ANY AWARD OR COMBINATION OF AWARDS AUTHORIZED UNDER THIS PLAN ON
THE SURRENDER OR DEFERRAL BY THE PARTICIPANT OF HIS OR HER RIGHT TO RECEIVE A
CASH BONUS OR OTHER COMPENSATION OTHERWISE PAYABLE BY THE COMPANY OR A
SUBSIDIARY TO THE PARTICIPANT.

(d)           Qualified Performance-Based Awards.


(I)            THE PROVISIONS OF THE PLAN ARE INTENDED TO ENSURE THAT ALL
OPTIONS AND APPRECIATION RIGHTS GRANTED HEREUNDER TO ANY COVERED EMPLOYEE SHALL
QUALIFY FOR THE SECTION 162(M) EXEMPTION; PROVIDED THAT THE OPTION PRICE OR BASE
PRICE OF SUCH AWARD IS NOT LESS THAN THE MARKET VALUE PER SHARE ON THE DATE OF
GRANT. IN ADDITION TO PERFORMANCE SHARES AND PERFORMANCE UNITS, WHEN GRANTING
ANY OTHER AWARD, THE BOARD MAY DESIGNATE SUCH AWARD AS A QUALIFIED
PERFORMANCE-BASED AWARD, BASED UPON A DETERMINATION THAT THE RECIPIENT IS OR MAY
BE A COVERED EMPLOYEE WITH RESPECT TO SUCH AWARD, AND THE BOARD WISHES SUCH
AWARD TO QUALIFY FOR THE SECTION 162(M) EXEMPTION. IF AN AWARD IS SO DESIGNATED,
THE BOARD SHALL ESTABLISH MANAGEMENT OBJECTIVES FOR SUCH AWARD WITHIN THE TIME
PERIOD PRESCRIBED BY SECTION 162(M) OF THE CODE.


(II)           EACH QUALIFIED PERFORMANCE-BASED AWARD (OTHER THAN AN OPTION OR
APPRECIATION RIGHT SHALL BE EARNED, VESTED AND PAYABLE (AS APPLICABLE) ONLY UPON
THE ACHIEVEMENT OF THE MANAGEMENT OBJECTIVES ESTABLISHED BY THE BOARD, TOGETHER
WITH THE SATISFACTION OF ANY OTHER CONDITIONS AS THE BOARD MAY DETERMINE TO BE
APPROPRIATE.


(III)          THE BOARD MAY PROVIDE, IN ITS SOLE AND ABSOLUTE DISCRETION,
EITHER IN CONNECTION WITH THE GRANT THEREOF OR BY AMENDMENT THEREAFTER, THAT
ACHIEVEMENT OF THE MANAGEMENT OBJECTIVES WILL BE WAIVED UPON THE DEATH OR
DISABILITY OF THE PARTICIPANT, OR UPON A CHANGE IN CONTROL OF THE COMPANY, AS
MAY BE DEFINED IN THE AWARD AGREEMENT. PERFORMANCE PERIODS ESTABLISHED BY THE
BOARD FOR ANY SUCH QUALIFIED PERFORMANCE-BASED AWARD MAY NOT BE LESS THAN ONE
YEAR FROM THE DATE OF GRANT.


(IV)          ANY PAYMENT OF A QUALIFIED PERFORMANCE-BASED AWARD GRANTED WITH
MANAGEMENT OBJECTIVES PURSUANT TO THIS PLAN SHALL BE CONDITIONED ON THE WRITTEN
CERTIFICATION OF THE BOARD IN EACH CASE THAT THE MANAGEMENT OBJECTIVES AND ANY
OTHER MATERIAL CONDITIONS WERE SATISFIED.

(v)           Sections 3(c)(ii) and (iv) set forth the maximum number of Common
Shares or dollar value that may be granted in any one-year period to a
Participant in designated forms of Qualified Performance-Based Awards.

(vi)          Any grant of an Award intended to qualify as a Qualified
Performance-Performance-based Award will specify Management Objectives which, if
achieved, will result in payment or early payment of the Award, and each grant
may specify in respect of such specified Management Objectives a minimum
acceptable level of achievement and will set forth a formula for determining the
number of shares or units that will be earned if performance is at or above the
minimum level, but falls short of full achievement of the specified Management
Objectives.  The grant of a Qualified Performance-based Award will specify that,
before the Qualified Performance-based Award will be earned and paid, the Board
must certify that the Management Objectives have been satisfied.

(e)           Forfeiture Events.  The Board may specify in an Award Agreement
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for cause, violation of
material Company or Subsidiary policies, violation of ethical codes or other
codes of conduct, breach of noncompetition, confidentiality or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company or any
Subsidiary.

14


--------------------------------------------------------------------------------



22.                                 GENERAL PROVISIONS.


(A)           NO RIGHTS TO AWARDS; NON UNIFORM AWARDS.  NO PARTICIPANT OR ANY
ELIGIBLE PARTICIPANT SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD UNDER THE
PLAN. NEITHER THE COMPANY, ITS SUBSIDIARIES NOR THE BOARD IS OBLIGATED TO TREAT
PARTICIPANTS OR ELIGIBLE PARTICIPANTS UNIFORMLY, AND DETERMINATIONS MADE UNDER
THE PLAN MAY BE MADE BY THE BOARD SELECTIVELY AMONG ELIGIBLE PARTICIPANTS WHO
RECEIVE, OR ARE ELIGIBLE TO RECEIVE, AWARDS (WHETHER OR NOT SUCH ELIGIBLE
PARTICIPANTS ARE SIMILARLY SITUATED).


(B)           NO EXERCISES CONTRARY TO LAW.  NO AWARD UNDER THIS PLAN MAY BE
EXERCISED BY THE HOLDER THEREOF IF SUCH EXERCISE, AND THE RECEIPT OF CASH OR
STOCK THEREUNDER, WOULD BE, IN THE OPINION OF COUNSEL SELECTED BY THE BOARD,
CONTRARY TO LAW OR THE REGULATIONS OF ANY DULY CONSTITUTED AUTHORITY HAVING
JURISDICTION OVER THIS PLAN.


(C)           NO RIGHT TO EMPLOYMENT.  THIS PLAN WILL NOT CONFER UPON ANY
PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT OR OTHER SERVICE
WITH THE COMPANY OR ANY SUBSIDIARY, NOR WILL IT INTERFERE IN ANY WAY WITH ANY
RIGHT THE COMPANY OR ANY SUBSIDIARY WOULD OTHERWISE HAVE TO TERMINATE SUCH
PARTICIPANT’S EMPLOYMENT OR OTHER SERVICE AT ANY TIME.


(D)           AUTHORIZED LEAVES.  ABSENCE ON LEAVE APPROVED BY A DULY
CONSTITUTED OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL NOT BE
CONSIDERED INTERRUPTION OR TERMINATION OF SERVICE OF ANY EMPLOYEE FOR ANY
PURPOSES OF THIS PLAN OR AWARDS GRANTED HEREUNDER, EXCEPT THAT NO AWARDS MAY BE
GRANTED TO AN EMPLOYEE WHILE HE OR SHE IS ABSENT ON LEAVE.


(E)           NO RIGHTS AS A STOCKHOLDER.  NO PARTICIPANT SHALL HAVE ANY RIGHTS
AS A STOCKHOLDER WITH RESPECT TO ANY SHARES SUBJECT TO AWARDS GRANTED TO HIM OR
HER UNDER THIS PLAN PRIOR TO THE DATE AS OF WHICH HE OR SHE IS ACTUALLY RECORDED
AS THE HOLDER OF SUCH SHARES UPON THE STOCK RECORDS OF THE COMPANY.


(F)            CONFLICTS.  IN THE EVENT ANY PROVISION OF ANY AWARD GRANTED UNDER
THE PLAN SHALL CONFLICT WITH ANY TERM IN THE PLAN, THE TERM IN THE PLAN SHALL
CONTROL.


(G)           HEADINGS.  THE HEADINGS USED IN THE PLAN ARE FOR CONVENIENCE ONLY,
DO NOT CONSTITUTE A PART OF THE PLAN, AND SHALL NOT BE DEEMED TO LIMIT,
CHARACTERIZE, OR AFFECT IN ANY WAY ANY PROVISIONS OF THE PLAN, AND ALL
PROVISIONS OF THE PLAN SHALL BE CONSTRUED AS IF NO CAPTIONS HAD BEEN USED IN THE
PLAN.

(h)           Successors and Assigns.  The Plan is binding on and will inure to
the benefit of any successor to the Company, whether by way of merger,
consolidation, purchase, or otherwise.

(i)            Severability.  If any provision of the Plan or any Award
Agreement shall be held illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining provisions of the Plan or Award
Agreement, and the Plan and each Award Agreement shall each be construed and
enforced as if the invalid provisions had never been set forth therein.


(J)            NO STRICT CONSTRUCTION.  NO RULE OF STRICT CONSTRUCTION SHALL BE
APPLIED AGAINST THE COMPANY OR ANY OTHER PERSON IN THE INTERPRETATION OF ANY OF
THE TERMS OF THE PLAN, ANY AWARD AGREEMENT, ANY AWARD GRANTED UNDER THE PLAN, OR
ANY RULE, REGULATION OR PROCEDURE ESTABLISHED BY THE BOARD.

15


--------------------------------------------------------------------------------